29 (2001). Because Kapetan was convicted and sentenced in the justice
                     court, he could not challenge his convictions or sentences by filing a post-
                     conviction petition. Accordingly, we conclude that the district court did
                     not err in dismissing the petition, and we
                                  ORDER the judgment of the district court AFFIRMED. 2



                                                                  Q    4..)teX.„Str .
                                                                  Parraguirre
                                                                                               J.




                                                                  Cherry



                     cc:   Hon. Connie J. Steinheimer, District Judge
                           Daniel Kapetan
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




                           2 We have reviewed all documents that appellant has submitted to
                     the clerk of this court in this matter, and we conclude that no relief based
                     upon those submissions is warranted. To the extent that appellant has
                     attempted to present claims or facts in those submissions which were not
                     previously presented in the proceedings below, we have declined to
                     consider them in the first instance.




SUPREME COURT
       OF
     NEVADA
                                                          2
(0) I947A 4»74t4(4